People v McCloud (2016 NY Slip Op 02176)





People v McCloud


2016 NY Slip Op 02176


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Mazzarelli, J.P., Manzanet-Daniels, Kapnick, Webber, JJ.


622 1440/13

[*1]The People of the State of New York, Respondent,
vCornell McCloud, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathan Krois of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J. at suppression hearing; Roger S. Hayes, J. at plea and sentencing), rendered February 7, 2014, convicting defendant of burglary in the second degree and sentencing him, as a second felony offender, to a term of 12 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. Before accepting defendant's guilty plea, the court clearly explained to him the trial rights he was waiving by pleading guilty, the nature of an appeal and how it may be applicable to specific issues in his case, and the fact that although normally a defendant pleading guilty retains the right to appeal, defendant here was giving up the right to appeal as part of his plea bargain. Defendant, who conferred with counsel, responded to each of these explanations by saying that he understood, and he signed a written waiver. Accordingly, the record demonstrates the he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248, 256-257 [2006]).
This waiver forecloses review of defendant's suppression and excessive sentence claims. As an alternative holding, we also reject them on the merits.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK